Hill, C. J.
Where a petition for certiorari alleged that a trial was had,, before road commissioners, of the petitioner, charging him with being-a road defaulter, and a judgment rendered fining him $3 as such defaulter, and the answer to the writ of certiorari did not verify the statement that a judgment was rendered against him by said road commissioners, or disclose what disposition was made of the ease by them,, and no exception was taken so as to require the commissioners to answer more fully, so as to verify the allegation as to the rendition of the judgment complained of, this court can not reverse a judgment of the superior court overruling the certiorari. Landrum v. Moss, 1 Ga. App. 216, 57 S. E. 965; Stoner v. Magins, 116 Ga. 797, 43 S. E. 45; Manning v. Gainesville, 125 Ga. 239, 53 S. E. 1002; Jessey v Dean, 122 Ga. 371, 50 S. E. 139. Judgment affirmed.